Citation Nr: 9914067	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-15 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for a general anxiety 
disorder.

3. Entitlement to service connection for dermatitis.

4.  Entitlement to service connection for left knee pain as 
due to undiagnosed illness.

5.  Entitlement to service connection for right knee pain as 
due to undiagnosed illness.

6.  Entitlement to service connection for left hip pain as 
due to undiagnosed illness.

7.  Entitlement to service connection for right hip pain as 
due to undiagnosed illness.

8.  Entitlement to service connection for left shoulder pain 
as due to undiagnosed illness.

9.  Entitlement to service connection for right shoulder pain 
as due to undiagnosed illness.

10.  Entitlement to service connection for left ankle pain as 
due to undiagnosed illness.

11.  Entitlement to service connection for right ankle pain 
as due to undiagnosed illness.

12.  Entitlement to service connection for left elbow pain as 
due to undiagnosed illness.

13.  Entitlement to service connection for right elbow pain 
as due to undiagnosed illness.

14.  Entitlement to service connection for left wrist pain as 
due to undiagnosed illness.

15.  Entitlement to service connection for right wrist pain 
as due to undiagnosed illness.

16.  Entitlement to service connection for sweating as due to 
undiagnosed illness.

17. Entitlement to service connection for fluctuating blood 
pressure as due to undiagnosed illness. 

18.  Entitlement to service connection for hair loss as due 
to undiagnosed illness.

19.  Entitlement to service connection for lost teeth as due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to April 
1992, including in the Southwest Asia Theater during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The Board notes that, in December 1998, the veteran stated 
that he wished to appear and testify at a videoconference 
hearing before the Board on February 4, 1999, in lieu of an 
in-person hearing.  On the scheduled date of the hearing, 
however, the veteran did not appear.  The veteran has not 
communicated further with the Board concerning a request for 
a hearing.  Inasmuch as the veteran failed to appear for the 
scheduled Board hearing and a timely request for postponement 
was not received and granted, the hearing request is 
considered withdrawn, pursuant to 38 C.F.R. § 20.704(d) 
(1998).


REMAND

A review of the record reflects that additional development 
by the RO is necessary before the Board can proceed with a 
disposition of the appeal.  In November 1997 and January 
1998, during visits to the outpatient mental health clinic at 
the VA Medical Center (VAMC) in Huntington, West Virginia, 
the veteran indicated that he had been evaluated at the 
Persian Gulf Clinic at the VAMC in Chillicothe, Ohio.  
VA is deemed to have constructive notice of the existence of 
any such records, which, in contemplation of law, are 
considered to be before the Board.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992). Records of any evaluation of the 
veteran at the Chillicothe Persian Gulf Clinic should 
therefore be secured before further adjudication or appellate 
review of the veteran's claims.  

Furthermore, during a VA general medical examination in June 
1998, the veteran stated that he would be undergoing back 
surgery in July 1998 by Michael Meager, M.D., who is 
associated with the Neurological Association in Columbus, 
Ohio.  Records of any such surgery are not presently in the 
claims file and may be pertinent to the veteran's claims.  

To ensure that the Board's decision is based on a complete 
record, this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he to provide the names and 
addresses of all health care providers 
and medical facilities which have treated 
him since his separation from service for 
the disorders and illnesses at issue in 
this appeal.  After securing any 
necessary authorizations, the RO should 
obtain and associate with the claims file 
any such treatment records not already 
contained in the claims file, including 
any records from the VA Persian Gulf 
clinic in Chillicothe, Ohio, and from the 
office of Dr. Michael Meager in Columbus, 
Ohio. 

2.  Following the receipt of any 
additional records, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond thereto before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional medical 
information.  At this time, the Board does not intimate any 
opinion as to the merits of this case.  No action is required 
of the veteran until he is further notified by the RO.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









